LESLIE, Judge
(dissenting).
The prohibition against double jeopardy is found in both the fifth amendment to the United States Constitution, and article 1, section 7 of the Minnesota Constitution. As the United States Supreme Court has stated, “[t]he right not to be placed in jeopardy more than once for the same offense is a vital safeguard in our society, one that was dearly won and one that should continue to be highly valued.” Green v. United States, 355 U.S. 184, 198, 78 S.Ct. 221, 229, 2 L.Ed.2d 199 (1957). The prohibition against double jeopardy is “an ancient and well-established public policy that no man should be unduly harassed by the state’s being permitted to try him for the same offense again and again until the desired result is achieved.” State v. Thompson, 241 Minn. 59, 62, 62 N.W.2d 512, 516 (1954). The prohibition against double jeopardy is clearly applicable in juvenile proceedings like the present one. Illinois v. Vitale, 447 U.S. 410, 100 S.Ct. 2260, 65 L.Ed.2d 228 (1980).
The question in this case is whether the trial court’s oral statement was a resolution of some or all of the factual elements of the offense charged. United States v. Martin Linen Supply Co., 430 U.S. 564, 571, 97 S.Ct. 1349, 1354, 51 L.Ed.2d 642 (1977). It is clear that the trial court could orally make a binding ruling. Rule 27.06 of the Minnesota Rules of Juvenile Courts states that “[a]ll findings shall be in writing or on the record.” (emphasis added). Therefore, it is not determinative that the ruling was oral and not written. See In the Matter of the Welfare of K.J.K., 357 N.W.2d 117 (Minn.Ct.App.1984). It is also unimportant that no judgment of acquital was entered because it is well-established that a verdict of acquital is final and ends a defendant’s jeopardy even though judgment is not entered. Ball v. United States, 163 U.S. 662, 671, 16 S.Ct. 1192, 1195, 41 L.Ed. 300 (1896).
While the majority warns that passages of the transcript should not be isolated or taken out of context, it proceeds to ignore when the trial court made the statements. The statements were made after both parties presented their evidence, the court personally questioned the parties, and the attorneys made closing arguments. Under *594Rule 27.03, Subd. 2(B) of the Juvenile Court Rules, after all evidence is presented the county attorney makes closing arguments and then the child’s counsel makes closing arguments. At this point, the proceedings are complete except only for the verdict which the trial court can make orally or in writing any time within fifteen days.
Given the rules of court, it seems clear to me that when the trial court began speaking it was rendering a verdict. The court did not preface its remarks with any words implying that a decision was not going to be made at that time. The trial only lasted one hour, so there was no need for the court to sort out complex legal or factual issues. It seems quite logical that the court would make its decision at that time, while the matter should have been fresh in his mind. It is within this context that we must judge the court’s statements.
The record clearly shows that the court had difficulty with the state’s case. The court was uncertain exactly what happened and where it happened. The court stated “I think he got hit, but I don’t think the State has proven to me beyond a reasonable doubt that [P.M.] did it deliberately.” While this might be, as the majority suggests, “musing aloud,” the court then clearly and unambiguously stated “I’m going to find the Petition not proven beyond a reasonable doubt.”
The majority concludes that the words “I’m going to find” show that the court had not intentionally finalized its decision. Once again the majority fails to heed its own warnings to not isolate the words from their context. In my opinion, there is no difference between saying “I’m going to find,” or “I am finding” or “I find.” Given the context of the statements, I feel that the court was clearly ruling that appellant was not guilty. This decision was not only intentional, but it was the only logical conclusion given the doubts that the court had with the state’s case.
In my opinion, it was improper for the prosecutor to argue with the trial court after it had clearly rendered its decision. Had this been a jury trial, the prosecutor certainly would not have been allowed to attempt to influence the trier of fact as she did. However, because the appellant was a juvenile he had no right to a jury. The majority now sanctions the prosecutor’s behavior even though it clearly would have been inappropriate had this been a jury trial. As this court has stated:
[i]n a court where the defendant does not enjoy a right to trial by jury, the need for the factfinder to exercise, and be seen to exercise, meticulous care to protect the integrity of the trial process cannot be overstated.
In Re Welfare of A.B.L., 358 N.W.2d 417, 422 (Minn.Ct.App.1984). Because the prohibition against double jeopardy was violated and because fundamental fairness requires meticulous care to protect the integrity of the non-jury trial process, I would reverse.